DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein the MEMS substrate has been etched between a first protrusion of the defined protrusions and a second protrusion of the defined protrusions to a defined depth from an unetched surface of the MEMS substrate, and wherein the defined depth is less than a depth from the unetched surface of the MEMS substrate to the top surface of the MEMS substrate.” in combination with the other required elements of the claim 1.
 Specifically, the limitations are material to the inventive concept of the application in hand to form protrusions of distinct heights to facilitate reduction of sensing air gaps of sensor of MEMS device, while maintaining and increasing other sensing air gaps of remaining sensors of the MEMS device.  
Dependent claims 2-16 are respectively dependent on currently amended allowable independent claim 1. Therefore, claims 2-16 incorporate the allowable limitations of claim 1. Consequently, claims 2-16 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.